Fourth Court of Appeals
                               San Antonio, Texas
                                   September 24, 2019

                                   No. 04-19-00494-CR

                                 Richard A. CANTU, Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 17-11-293-CRW
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       Staci Slayden’s Notification of Late Reporter’s Record is this date NOTED. The
Reporter’s Record is due on October 4, 2019.

      It is so ORDERED on September 24, 2019.

                                                         PER CURIAM


ATTESTED TO: _________________________
             LUZ ESTRADA,
             Chief Deputy Clerk